DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,249,944 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963).

17/454,439
1. A method, comprising: monitoring performance of a computing system element of a runtime environment, and monitoring comprises collecting performance information concerning the computing system element; analyzing, using a machine learning model, the collected information; using the machine learning model to detect, based on the analyzing of the collected information, an anomaly in the performance of the computing system element; and in response to detection of the anomaly, automatically marking a snapshot of the computing system element, and the marking of the snapshot overrides a retention policy applicable to the snapshot.
2. The method as recited in claim 1, wherein marking of the snapshot sets a retention period for the snapshot that is longer than a retention period set for the snapshot by the retention policy.
3. The method as recited in claim 1, wherein marking of the snapshot prevents deletion of the snapshot until the snapshot is unmarked.
4. The method as recited in claim 1, wherein the snapshot is marked by a computing entity.
5. The method as recited in claim 1, wherein the computing system element is one or more of an application, a virtual machine, a physical computing device, or a container.
6. The method as recited in claim 1, wherein monitoring the performance of the computing system element comprises monitoring one or more key performance indicators relating to the performance of the computing system element.
7. The method as recited in claim 1, wherein analyzing the collected information comprises using a time series model and a Gaussian Mixture Model (GMM) to analyze the collected information, and the time series model and the Gaussian Mixture Model (GMM) are elements of the machine learning model.
8. The method as recited in claim 1, wherein the collected information analyzed by the machine learning model comprises information about an application, and/or information about a virtual machine, operating in the same runtime environment as the computing system element.
9. The method as recited in claim 1, further comprising unmarking a marked snapshot.
10. The method as recited in claim 1, further comprising using a Gaussian Mixture Model to learn a normal state for the computing system element, and the Gaussian Mixture Model is an element of the machine learning model.
11. A computer readable storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: monitoring performance of a computing system element of a runtime environment, and monitoring comprises collecting performance information concerning the element; analyzing, using a machine learning model, the collected information; using the machine learning model to detect, based on the analyzing of the collected information, an anomaly in the performance of the computing system element; and in response to detection of the anomaly, automatically marking a snapshot of the computing system element, and the marking of the snapshot overrides a retention policy applicable to the snapshot.
15. The computer readable storage medium as recited in claim 11, wherein the computing system element is one or more of an application, a virtual machine, a physical computing device, or a container.
16. The computer readable storage medium as recited in claim 11, wherein monitoring the performance of the computing system element comprises monitoring one or more key performance indicators relating to the performance of the computing system element.
18. The computer readable storage medium as recited in claim 11, wherein the collected information analyzed by the machine learning model comprises information about an application, and/or information about a virtual machine, operating in the same runtime environment as the computing system element.

20. The computer readable storage medium as recited in claim 11, wherein the operations further comprise using a Gaussian Mixture Model to learn a normal state for the computing system element, and the Gaussian Mixture Model is an element of the machine learning model.


US Patent 11,249,944 B2
1. A method, comprising: monitoring performance of a computing system element of a runtime environment, and the monitoring comprises collecting performance information concerning the computing system element; analyzing the collected information; detecting, based on the analyzing of the collected information, an anomaly in the performance of the computing system element; and in response to the detecting of the anomaly, automatically marking a snapshot of the computing system element, and the marking of the snapshot overrides a retention policy applicable to the snapshot.

2. The method as recited in claim 1, wherein the marking of the snapshot sets a retention period for the snapshot that is longer than a retention period set for the snapshot by the retention policy.
3. The method as recited in claim 1, wherein the marking of the snapshot prevents deletion of the snapshot until the snapshot is unmarked.
4. The method as recited in claim 1, wherein the snapshot is marked by a computing entity.
5. The method as recited in claim 1, wherein the computing system element is one or more of an application, a virtual machine, a physical computing device, or a container.
6. The method as recited in claim 1, wherein the monitoring of the performance of the computing system element comprises monitoring one or more key performance indicators relating to the performance of the computing system element.
7. The method as recited in claim 1, wherein the analyzing of the collected information comprises using a time series model and a Gaussian Mixture Model (GMM) to analyze the collected information.

8. The method as recited in claim 1, wherein the marking of the snapshot comprises connecting to a data protection system where the snapshot is stored.

9. The method as recited in claim 1, further comprising unmarking a marked snapshot.
10. The method as recited in claim 1, further comprising using a Gaussian Mixture Model to learn a normal state for the computing system element.

11. A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: monitoring performance of a computing system element of a runtime environment, and the monitoring comprises collecting performance information concerning the computing system element; analyzing the collected information; detecting, based on the analyzing of the collected information, an anomaly in the performance of the computing system element; and in response to the detecting of the anomaly, automatically marking a snapshot of the computing system element, and the marking of the snapshot overrides a retention policy applicable to the snapshot.
15. The non-transitory storage medium as recited in claim 11, wherein the computing system element is one or more of an application, a virtual machine, a physical computing device, or a container.

16. The non-transitory storage medium as recited in claim 11, wherein the monitoring of the performance of the computing system element comprises monitoring one or more key performance indicators relating to the performance of the computing system element.

18. The non-transitory storage medium as recited in claim 11, wherein the marking of the snapshot comprises connecting to a data protection system where the snapshot is stored.



20. The non-transitory storage medium as recited in claim 1, wherein the operations further comprise using a Gaussian Mixture Model to learn a normal state for the computing system element.



The examiner notes pending claims 17 and 19 correspond with claims 17 and 19 of the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169